210 P.3d 928 (2009)
229 Or. App. 180
In the Matter of R.L.A., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
R.L.A., Appellant.
071171720; A137834.
Court of Appeals of Oregon.
Submitted on May 18, 2009.
Decided June 17, 2009.
Lance D. Perdue, Portland, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Linda Wicks, *929 Assistant Attorney General, filed the brief for respondent.
Before WOLLHEIM, Presiding Judge, and BREWER, Chief Judge, and RIGGS, Senior Judge.
PER CURIAM.
Appellant was originally committed to the Mental Health Division on the grounds that he was unable to provide for his basic personal needs and that he was dangerous to others. ORS 426.005(1)(d)(A), (B). In the current proceeding, he was recommitted for a period not to exceed 90 days on the ground that he was still mentally ill and in need of further treatment. See ORS 426.301(1) (setting out grounds for recommitment). On appeal, appellant contends that the trial court erred in recommitting him, because the record does not contain clear and convincing evidence to support his recommitment. The state concedes the error and, on de novo review, we agree and accept the concession.
Reversed.